Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 1 of 70

United States Bankruptcy Court
District of Nevada

Inre DANA LOUISE NISLEY Case No. 20-16098
Debtor(s) Chapter i

AMENDMENT COVER SHEET

Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
SCHEDULES A/B, C, E/F & STATEMENT OF FINANCIAL AFFAIRS

NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES

Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:

Date: January 7, 2021 Is] David Mincin (@ suri oo

David Mincin 5427

Attorney for Debtor(s)

MINCIN LAW, PLLC

7465 W. Lake Mead Boulevard, #100
Las Vegas, NV 89128

702-852-1957 Fax:N/A
dmincin@mincinlaw.com

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 2 of 70

   

  

Fill in this information to identify your case and this filing:

| Debtor 4 DANA LOUISE NISLEY

 

 

| First Name Middle Name Last Name
| Debtor 2
| (Spouse, if filing) First Name Middle Name Last Name

| United States Bankruptcy Court forthe: DISTRICT OF NEVADA

|Case number 20-16098
|

 

Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

EEREA vescribe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.
a Yes. Where is the property?

 

 

 

 

 

44 What is the property? Check all that apply
10843 IRVING PARK AVENUE Hi Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description tt by ited; the amount of any secured claims on Schedule D:
Duplex o Iti-unit buildin
oe 7“ A RUE Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
(1 Manufactured or mobile home
Current value of the Current value of the
Las Vegas NV 89166-0000 Land entire property? portion you own?
City State ZIP Code C1 Investment property $500,000.00 $500,000.00
(1 Timeshare
Describe the nature of your ownership interest
0 Other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one —@ life estate), if known.
Debtor 1 only FEE SIMPLE
Clark C1 Debtor 2 only
County oO
Debtor 1 and Debtor 2 only oO Check if this is community property
O At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

KEEPING / FOREBEARANCE BECAUSE OF COVID

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here........c...csscessscescessssesscssssesscsessssessescseseuseceecccescesees => $500,000.00

EERER Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 3 of 70

Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

 

ONo
i Yes
‘ . . Do not deduct secured claims or exemptions. Put
3.1. Make: FORD Who has an interest in the property? Check one the amount of ary Secured dani on Sehedule D:
Model: FUSION  bebtor 1 only Creditors Who Have Claims Secured by Property.
Year: 201900 C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 9,000 D Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: CZ at least one of the debtors and another
BUYING VEHICLE THROUGH
FRIEND / PAYMENTS CURRENT | Check if this is community property $16,143.00 $16,143.00
| KEEPING (see instructions)
3.2. Make: LAND ROVER Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put
, So . the amount of any secured claims on Schedule D:
Model: RANGE ROVER Bi pebtor 1 only Creditors Who Have Claims Secured by Property.
weal: 2019 C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 9000 OI Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: CO At least one of the debtors and another
CO-SIGNED FOR SON'S RANGE
ROVER / DANIEL NISLEY HAS CZ Check if this is community property $94,175.00 $94,175.00
CO-TITLE (see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
OO Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

 

 

 

 

‘Pages you have attached for Part 2. Write that number here.........cccscsssssesccscesesscesscesssssesecscerecscesssscecsuscsesssuees => $110,318.00
GEER Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C1 No
@ Yes. Describe...

 

[ HOUSEHOLD GOODS & FURNISHINGS $6,000.00

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

OO No
Wl Yes. Describe.....

 

| ELECTRONICS $2,000.00

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

BNno
OO Yes. Describe...

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 4 of 70

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098

 

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

HNo
DO Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

HNo
QO Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

0 No
Yes. Describe.....

 

| WEARING APPAREL ] $2,000.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

0 No
Hl Yes. Describe...

 

| JEWELRY $5,000.00

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

BH No
QO Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list
HNo

OO Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

 

 

for Part 3. Write that nUMber hee ...........scssscscecscscsssssssessssesssssssscecectessacstesesecececacsrevacs $15,000.00
EERZH Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

ONo

CASH $5,500.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

ONo
Mves... Institution name:
BUSINESS NEVADA STATE BANK (DLN PROPERTIES
17.1. CHECKING LTD) #7820 $1,568.32
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 5 of 70
Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

 

17.2. CHECKING BANK OF AMERICA #9255 $2,227.30

 

 

SILVER STATE SCHOOLS CREDIT UNION
17.3. SAVINGS #8217 $108.23

 

 

SILVER STATE SCHOOLS CREDIT UNION

 

 

17.4. CHECKING #8217 $113.50
UNEMPLOYMENT
17.5. BENEFITS BANK OF AMERICA $854.80

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo
O Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

OO No

Hl Yes. Give specific information about them................-..
Name of entity: % of ownership:

SIGHTSEEING TOURS UNLIMITED OF NEVADA,

 

 

 

 

 

 

LLC 15% % $1,764.70
GL VEGAS, INC. 49% % $0.00
MARQUE MOTOR COACH, LLC 25% % $0.00
2DN, LLC 49% % $0.00

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo
O Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift Savings accounts, or other pension or profit-sharing plans
ONo

@ Yes. List each account separately.

Type of account: Institution name:
401k GUIDELINE / SIGHTSEEING UNLIMITED OF
NEVADA $218,766.24

 

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
HB No

| 7- ee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
HNo

Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 6 of 70

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098

 

OO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
OO Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

0 No

Yes. Give specific information about them...

 

TOMASTON TRUST - THE TRUST OWNS 2DN AND GL AND BANK
ACCOUNT AND HAS NO SEPARATE VALUE. $0.00

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

BNo
C1 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
0 Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
HNo
1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples. Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

BNo
0 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Bno
O Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

HNo

0 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
O Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HNo

CO Yes. Describe each claim.........

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 7 of 70
Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims

HNo
CO Yes. Describe each claim.........

35. Any financial assets you did not already list
HINo
O Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

HNo

 

for Part 4. Write that NUMber here... eececseessesesesessssescsescssesestsesceecsesescetecesesseesausesceseussuscssevsesevavessesaeatersevees $230,903.09
Es Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
Hl No. Go to Part 6.
D1 Yes. Go to line 38.
Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Bi No. Go to Part 7.
0 Yes. Go to line 47.
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
OC Yes. Give specific information.........
54. Add the dollar value of all of your entries from Part 7. Write that number here .....cccccccsccscosecseseocecescecee $0.00

 

 

 

fParts: (TER the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ........sssssssesesesssscossssscscscsssscsvesscsavssacsevevasssecsssecevscsssacaeseeseseresssasssusasaceveceassenees

$500,000.00

 

 

 

 

56. Part 2: Total vehicles, line 5 $110,318.00

57. Part 3: Total personal and household items, line 15 $15,000.00

58. Part 4: Total financial assets, line 36 $230,903.09

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $356,221.09 Copy personal property total $356,221.09
63. Total of all property on Schedule A/B. Add line 55 + line 62 $856,221.09
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 8 of 70

Fill in this information to identify your case:

 

 

 

Debtor 1 DANA LOUISE NISLEY
| First Name Middle Name Last Name
Debtor 2
| (Spouse if, filing) First Name Middle Name Last Name

| United States Bankruptcy Court forthe: | DISTRICT OF NEVADA

 

|

| Case number 20-16098

| known) Hi Check if this is an
| amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 419

 

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

EERE Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
B you are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
O1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
10843 IRVING PARK AVENUE Las $500,000.00 gi $98,605.00 Nev. Rev. Stat. §§ 21.090(1)(I),
Vegas, NV 89166 Clark County Ss 115.005, 115.010, 115.050
KEEPING / FOREBEARANCE O 100% of fair market value, up to
BECAUSE OF COVID any applicable statutory limit
Line from Schedule A/B: 1.1
2019 FORD FUSION 9,000 miles Nev. Rev. Stat. § 21.090(1)(f)
6,143. 15,000.00
BUYING VEHICLE THROUGH FRIEND SIS 14500 # ?
! PAYMENTS CURRENT / KEEPING NO 100% of fair market value, up to
Line from Schedule A/B: 3.1 any applicable statutory limit
2019 FORD FUSION 9,000 miles Nev. Rev. Stat. § 21.090(1)(z)
6,143. 1,143.00
BUYING VEHICLE THROUGH FRIEND $16,143.00 a $ 3
/ PAYMENTS CURRENT / KEEPING CO 100% of fair market value, up to
Line from Schedule A/B: 3.1 any applicable statutory limit
HOUSEHOLD GOODS & Nev. Rev. Stat. § 21.090(1)(b)
FURNISHINGS $6,000.00 $6,000.00
Line from Schedule A/B: 6.1 Oo 100% of fair market value, up to

any applicable statutory limit

 

ELECTRONICS Nev. Rev. Stat. § 21.090(1)(b)
i 2, ;
Line from Schedule A/B: 7.1 $2,000.00 7 92,000.00

 

O 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc

Debtor1 DANA LOUISE NISLEY

Brief description of the property and line on
Schedule A/B that lists this property

Doc 22 Entered 01/13/21 13:20:14 Page 9 of 70

Current value of the
portion you own

Copy the value from

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption.

20-16098

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
WEARING APPAREL $2,000.00 8 $2,000.00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 11.1 ,
O 100% of fair market value, up to
any applicable statutory limit
Line from Schedule A/B: 12.1 :
C1 100% of fair market value, up to
any applicable statutory limit
Line from Schedule A/B: 16.1 .
XC 100% of fair market value, up to
any applicable statutory limit
BUSINESS CHECKING: NEVADA $1,568.32 & $1,568.32 Nev. Rev. Stat. § 21.090(1)(z)
STATE BANK (DLN PROPERTIES :
LTD) #7820 O 100% of fair market value, up to
Line from Schedule A/B: 17.1 any applicable statutory limit
CHECKING: BANK OF AMERICA $2,227.30 a $2,227.30 42 U.S.C. § 407
#9255 a! :
Line from Schedule A/B: 17.2 DO 100% of fair market value, up to
any applicable statutory limit
SAVINGS: SILVER STATE SCHOOLS $108.23 a $108.23 Nev. Rev. Stat. § 21.090(1)(g)
CREDIT UNION #8217
Line from Schedule A/B: 17.3 QO 100% of fair market value, up to
any applicable statutory limit
CHECKING: SILVER STATE $113.50 w $113.50 Nev. Rev. Stat. § 21.090(1)(g)
SCHOOLS CREDIT UNION #8217
Line from Schedule A/B: 17.4 O 100% of fair market value, up to
any applicable statutory limit
UNEMPLOYMENT BENEFITS: BANK $854.80 Bg $854.80 Nev. Rev. Stat. § 21.090(1)(g)
OF AMERICA
Line from Schedule A/B: 17.5 O 400% of fair market value, up to
any applicable statutory limit
SIGHTSEEING TOURS UNLIMITED $1,764.70 Bw $1,764.70 Nev. Rev. Stat. § 21.090(1)(z)
OF NEVADA, LLC : ,
15% LC 100% of fair market value, up to
Line from Schedule A/B: 19.1 any applicable statutory limit
401k: GUIDELINE / SIGHTSEEING $218,766.24 $218,766.24 Nev. Rev. Stat. § 21.090(1)(r)
UNLIMITED OF NEVADA ‘ :
Line from Schedule A/B: 21.1 O

100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Ol Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

BH No
O No
Ol Yes

Official Form 106C
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

page 2 of 2
Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 10 of 70

  
 
    

 
 

Fill in this information to identify your case:

 

 

|
| Debtor 1 DANA LOUISE NISLEY
| First Name Middle Name Last Name
| Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

|
| United States Bankruptcy Court forthe: © DISTRICT OF NEVADA

 

;Case number 20-16098

| (if known)
|

 

Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?
C1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

H Yes. Fill in all of the information below.

GEtCREM List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

“ ‘ ; oo. . Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
24 CHASE AUTO FINANCE /
. JPMCB Describe the property that secures the claim: $1 20,000.00 $94,175.00 $25,825.00
Creditor's Namie 2019 LAND ROVER RANGE ROVER
9000 miles
CO-SIGNED FOR SON'S RANGE
ROVER / DANIEL NISLEY HAS
ATTIRE BR Neches ou file, the claim is: Check all that
P.O. BOX #901076 apply =o * eaeewue
Fort Worth, TX 76101 Ll Contingent
Number, Street, City, State & Zip Code Oo Unliquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
B pebtor 1 only Olan agreement you made (such as mortgage or secured
D1 Debtor 2 only eat loan)
CO Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
C1 At least one of the debtors and another Judgment lien from a lawsuit
O Check if this claim relates to a I other (including a right to offset) AUTO LOAN
community debt
Opened
02/19 Last
Active
Date debt was incurred 10/19/20 Last 4 digits of account number 4909
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc

Doc 22. Entered 01/13/21 13:20:14

 

 

Page 11 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
First Name Middle Name Last Name
| OCWENLOANS / PHH
|4 MORTGAGE SERVICE Describe the property that secures the claim: $395,000.00 $395,000.00 $0.00
Creditors: Name 8400 ABITA CIRCLE / PROPERTY
1661 WORTHINGTON OWNED BY
ROAD. #100 DLN PROPERTIES, LLC
West Palm Beach, FL oe the date you file, the claim is: Check all that
33409 O contingent
Number, Street, City, State & Zip Code O Unliquidated
CO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
BB pebtor 1 only Olan agreement you made (such as mortgage or secured
O Debtor 2 only Gar loan)
O Debtor 1 and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's lien)
O at least one of the debtors andanother OO Judgment lien from a lawsuit
CI Check if this claim relates to a other (including a right to offset) MORTGAGE
community debt
Opened
01/06 Last
Active
Date debt was incurred 10/30/20 Last 4 digits of account number 4138
23 SERVICE FINANCIAL
™~ | COMPANY Describe the property that secures the claim: $8,118.00 $0.00 $8,118.00
Creditors Name AIR CONDITIONING UNIT FOR 8400
ABITA CIRCLE PROPERTY OWNED
. BY
ATTN: BK
555 S. FEDERAL DLN PROPERTIES, LLC
HIGHWAY nh the date you file, the claim is: Check all that
Boca Raton, FL 33432 O contingent
Number, Street, City, State & Zip Code oO Unliquidated
DO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
BE pebtor 1 only Olan agreement you made (such as mortgage or secured
O Debtor 2 only tar Ioan)
O Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
C1 At least one of the debtors and another O Judgment lien from a lawsuit
O Check if this claim relates to a Hi Other (including a right to offset) MORTGAGE
community debt
Opened
08/18 Last
Active
Date debt was incurred 10/24/20 Last 4 digits of account number 6112
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-16098-nmc

 

Doc 22 Entered 01/13/21 13:20:14 Page 12 of 70

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
First Name Middle Name Last Name
TIAA BANK Describe the property that secures the claim: $401,395.00 $500,000.00 $0.00
Creditors Name 10843 IRVING PARK AVENUE Las
Vegas, NV 89166 Clark County
KEEPING / FOREBEARANCE
ATTN: BANKRUPTCY Se OE ND
As of the date you file, the claim is: Check all that
301 West Bay Street apply.
Jacksonville, FL 32202 C1 contingent
Number, Street, City, State & Zip Code DO unliquidated
O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
B pebtor 1 only Olan agreement you made (such as mortgage or secured
O debtor 2 only carlean
CO Debtor 1 and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's lien)
C1 at least one of the debtors and another Judgment lien from a lawsuit
CI Check if this claim relates to a I other (including a right to offset) MORTGAGE
community debt
Opened
04/17 Last
Date debt wasincurred Active 11/20 Last 4 digits of account number 5147
Add the dollar value of your entries in Column A on this page. Write that number here: $924,513.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $924,513.00

(GEM2l List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

 

 

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

page 3 of 3

Best Case Bankruptcy
Doc 22 Entered 01/13/21 13:20:14 Page 13 of 70

Case 20-16098-nmc

 
 

Fill in this information to identify your case:

 

 

 

1

| Debtor 1 DANA LOUISE NISLEY

| First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

| United States Bankruptcy Court forthe: | DISTRICT OF NEVADA
|

Case number 20-16098
(if known) Hi Check if this is an
amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

GEEERM List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

 

Hl No. Go to Part 2.
O Yes.

IGP List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

OI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
ves.
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority

unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
| 41 ABC COMPANIES Last 4 digits of account number Unknown
Nonpriority Creditor's Name
1506 NW 30TH STREET When was the debt incurred?
Faribault, MN 55021
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O Contingent
O Debtor 2 only Oo Unliquidated
C Debtor 1 and Debtor 2 only B pisputea
At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is fora community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no O Debts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specity BUSINESS DEBT/MARQUE MOTOR COACH
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

52847 Best Case Bankruptcy
Case 20-16098-nmc

Debtor1 DANA LOUISE NISLEY

42 |

Doc 22 Entered 01/13/21 13:20:14 Page 14 of 70

Case number (if known) 20-16098

 

 

ADVANTAGE FUNDING

 

Nonpriority Creditor's Name
3 DAKOTA DRIVE, #200
New Hyde Park, NY 11042

 

Number Street City State Zip Code
Who incurred the debt? Check one.

OQ Debtor 1 only
OD Debtor 2 only
O Debtor 1 and Debtor 2 only

Bat least one of the debtors and another

0 Check if this claim is fora community
debt
Is the claim subject to offset?

BNno

C1 Yes

3572

Last 4 digits of account number

$464,910.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

C1 unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD Debts to pension or profit-sharing plans, and other similar debts

BUSINESS DEBT/MARQUE MOTOR
COACH/
Hl other. Specify 2017 PREVOST ADV PUR

 

 

AMERICAN EXPRESS
Nonpriority Creditor's Name
CORRESPONDENCE / BK
P.O. BOX #981540

El Paso, TX 79998

 

Number Street City State Zip Code
Who incurred the debt? Check one.

WW bebtor 1 only

CO Debtor 2 only

D1 Debtor 1 and Debtor 2 only

O atleast one of the debtors and another

O Check if this claim is for a community
debt
Is the claim subject to offset?

Last 4 digits of accountnumber 6213 $460,682.00

Opened 08/08 Last Active
9/01/20

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
0D unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

B No O Debts to pension or profit-sharing plans, and other similar debts
O yes W other. specity CREDIT CARD
[4.4 AMERICAN EXPRESS Last 4 digits of accountnumber 1763 $62,105.00
Nonpriority Creditor's Name
CORRESPONDENCE / BK Opened 12/14 Last Active
P.O. BOX #981540 When was the debt incurred? 9/01/20
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
O Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a. community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no O Debts to pension or profit-sharing plans, and other similar debts
O Yes HI other. Specify CREDIT CARD
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-16098-nmc

Debtor1 DANA LOUISE NISLEY

Doc 22 Entered 01/13/21 13:20:14 Page 15 of 70

Case number (if known)

20-16098

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.5 AMERICAN EXPRESS Last 4 digits of accountnumber 8333 $0.00
Nonpriority Creditor's Name
CORRESPONDENCE Opened 01/19 Last Active
P.O. BOX #981540 When was the debt incurred? 09/20
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only D1 Contingent
O pebtor 2 only 0D unliquidated
OO Debtor 1 and Debtor 2 only G8 Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt OO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify CREDITCARD
4.6 ASCENTIUM CAPITAL Last 4 digits of account number Unknown
Nonpriority Creditor's Name
23970 HIGHWAY 59 N When was the debt incurred?
Kingwood, TX 77339
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i Debtor 1 only CO Contingent
O Debtor 2 only O unliquidated
oO Debtor 1 and Debtor 2 only B Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno 0 Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.7 | BALBOA CAPITAL CORPORATION Last 4 digits of accountnumber 7000 $45,085.00
Nonpriority Creditor's Name
2010 MAIN STREET, #1100 When was the debt incurred?
Irvine, CA 92614
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Debtor 4 only C1 Contingent
1 Debtor 2 only 0 unliquidated
O Debtor 1 and Debtor 2 only a Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi Nno OD Debts to pension or profit-sharing plans, and other similar debts
a INSTALLMENT LOAN
D1 Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 16 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098

4.8 | BANK OF AMERICA Last 4 digits of accountnumber 7583 $255.00
Nonpriority Creditor's Name
4909 SAVARESE CIRCLE Opened 06/18 Last Active
FI1-908-01-50 When was the debt incurred? 11/20
Tampa, FL 33634
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only oO Contingent
OD Debtor 2 only O Unliquidated
OC Debtor 1 and Debtor 2 only O Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B No O Debts to pension or profit-sharing plans, and other similar debts
O yes H other. Specify CREDIT CARD

|

|4.9 | BANK OF AMERICA Last 4 digits of accountnumber 8385 $0.00
Nonpriority Creditor's Name
4909 SAVARESE CIRCLE Opened 05/07 Last Active
FL1-908-01-50 When was the debt incurred? 11/01/12
Tampa, FL 33634
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
& pebtor 1 only C1 Contingent
1 Debtor 2 only CZ unliquidated
Oo Debtor 1 and Debtor 2 only & Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 Student loans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
O Yes HI other. Specify CREDIT CARD

441

| o | BANK OF AMERICA Last 4 digits of accountnumber 8581 $0.00
Nonpriority Creditor's Name
4909 SAVARESE CIRCLE Opened 05/07 Last Active
FI1-908-01-50 When was the debt incurred? 4/29/14
Tampa, FL 33634
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Hi Debtor 4 only DO Contingent
C1 Debtor 2 only D1 unliquidated
C1 Debtor 1 and Debtor 2 only a Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B no DO Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify CREDIT CARD

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 17 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.4
1 BANK OF AMERICA Last 4 digits of account number 7894 $0.00
Nonpriority Creditor's Name
Opened 10/08 Last Active
4909 SAVARESE CIRCLE When was the debt incurred? 12/04/12
Tampa, FL 33634
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF pbebtor 1 only O Contingent
C1 pebtor 2 only 0 unliquidated
OO Debtor 1 and Debtor 2 only a Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino DO Debts to pension or profit-sharing plans, and other similar debts
O Yes other. Specify CREDIT CARD
4.1
2 BARCLAYS BANK DELAWARE Last 4 digits of account number 2183 $3,818.00
Nonpriority Creditor's Name
ATTN: BK Opened 01/15 Last Active
P.O. BOX #8801 When was the debt incurred? 10/20
Wilmington, DE 19899
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
O Debtor 2 only Oo Unliquidated
OD Debtor 1 and Debtor 2 only Oo Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
0 Yes BH other. Specify CREDIT CARD
41
| 3 BARCLAYS BANK DELAWARE Last 4 digits of account number 6777 $3,802.00
Nonpriority Creditor's Name
ATTN: BK Opened 07/19 Last Active
P.O. BOX #8801 When was the debt incurred? 11/20
Wilmington, DE 19899
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
D1 Debtor 2 only OD unliquidated
D1 Debtor 1 and Debtor 2 only O Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is for a community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 0 Debts to pension or profit-sharing plans, and other similar debts
0 yes Wi other. Specify CREDIT CARD
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-16098-nmc

Debtor1 DANA LOUISE NISLEY

¢| | BELL TRANS

Doc 22 Entered 01/13/21 13:20:14 Page 18 of 70

Case number (if known)

20-16098

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Last 4 digits of account number Unknown
Nonpriority Creditor's Name
1900 INDUSTRIAL ROAD When was the debt incurred?
Las Vegas, NV 89102
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OO Debtor 1 only O Contingent
OO Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only i pisputed
i At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is fora community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no O Debts to pension or profit-sharing plans, and other similar debts
O Yes @ other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
41
5 CAPITAL ONE Last 4 digits of accountnumber 1804 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 10/98 Last Active
P.O. BOX #30285 When was the debt incurred? 12/09
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF pebtor 1 only D1 Contingent
O Debtor 2 only D1 unliquidated
O Debtor 1 and Debtor 2 only a Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora. community C1 Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno OD Debts to pension or profit-sharing plans, and other similar debts
O Yes B other. Specify CREDIT LINE
4.1
6 CAPITAL ONE Last 4 digits of account number 6909 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 10/00 Last Active
P.O. BOX #30285 When was the debt incurred? 7/05/16
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
1 Debtor 2 only OD) unliquidated
1 Debtor 1 and Debtor 2 only @ Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
i No DO Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. Specify CREDITCARD
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 19 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
44 CAPITAL ONE / NEIMAN MARCUS /
7 BERGDORF Last 4 digits of account number 2159 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 02/12 Last Active
P.O. BOX #30285 When was the debt incurred? 10/03/17
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only O Contingent
O Debtor 2 only 0 unliquidated
O Debtor 1 and Debtor 2 only a Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no O Debts to pension or profit-sharing plans, and other similar debts
O Yes HH other. Specify CHARGE ACCOUNT
41
|g CAPITAL ONE AUTO FINANCE Last 4 digits of account number 1001 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 09/06 Last Active
P.O. BOX #30285 When was the debt incurred? 6/10/11
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bi pebtor 1 only O Contingent
O Debtor 2 only C1 unliquidated
O Debtor 1 and Debtor 2 only a Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No OD Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify AUTO LOAN
41
9 CAPITAL ONE BANK Last 4 digits of account number 0969 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 01/04 Last Active
P.O. BOX #30285 When was the debt incurred? 2/21/13
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
OO Debtor 2 only DC unliquidated
C1 Debtor 1 and Debtor 2 only a Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No OO Debts to pension or profit-sharing plans, and other similar debts
O yes other. Specify CREDITCARD
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 20 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098
| 4.2
| 0 | CARMAX AUTO FINANCE Last 4 digits of accountnumber 1614 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 03/12 Last Active
P.O. BOX #440609 When was the debt incurred? 9/04/12
Kennesaw, GA 30160
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
By pebtor 1 only O Contingent
O debtor 2 only CF unliquidated
CO Debtor 1 and Debtor 2 only a Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino O Debts to pension or profit-sharing plans, and other similar debts
0 Yes HW other. Specify AUTO LOAN
4.2
1 CBNA Last 4 digits of account number 6906 $0.00
Nonpriority Creditor's Name
ATTN: CENTRALIZED BK Opened 06/17 Last Active
P.O. BOX #790034 When was the debt incurred? 1/26/18
St. Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only O Contingent
O debtor 2 only OO unliquidated
OD Debtor 1 and Debtor 2 only a Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
DO Check if this claim is for a community C1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No O Debts to pension or profit-sharing plans, and other similar debts
0D Yes B other. Specify CREDIT CARD
/4.2
12” | CHASE BANK / PIER ONE Last 4 digits of account number 1366 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 8/09/10 Last Active
P.O. BOX #182125 When was the debt incurred? 3/13/12
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B Debtor 1 only O Contingent
O Debtor 2 only 0) unliquidated
OC Debtor 1 and Debtor 2 only  pisputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a. community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no OD debts to pension or profit-sharing plans, and other similar debts
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 21 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.2
3 CHASE CARD SERVICES Last 4 digits of account number 0262 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 04/06 Last Active
P.O. BOX #15298 When was the debt incurred? 4/08/14
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF pebtor 1 only O Contingent
C1 pebtor 2 only CZ unliquidated
CO Debtor 1 and Debtor 2 only i Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No CO Debts to pension or profit-sharing plans, and other similar debts
O yes W other. Specify CREDIT CARD
4.2
| 4 CHASE CARD SERVICES / JPMCB Last 4 digits of account number 3486 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 03/01 Last Active
P.O. BOX #15298 When was the debt incurred? 2/23/15
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only O Contingent
C1 Debtor 2 only C1 unliquidated
O Debtor 1 and Debtor 2 only a Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 Student loans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No CO Debts to pension or profit-sharing plans, and other similar debts
O Yes other. Specify CREDIT CARD
4.2 CHASE CARD SERVICES / JPMCB
5 CARD Last 4 digits of accountnumber 8191 $20,618.00
Nonpriority Creditor's Name
ATTN: BK Opened 01/14 Last Active
P.O. BOX #15298 When was the debt incurred? 10/23/20
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi pebtor 1 only DO) Contingent
OD Debtor 2 only O Unliquidated
O Debtor 1 and Debtor 2 only O Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 Student toans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
DO Yes other. Specify CREDIT CARD
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 22 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.2 CHASE CARD SERVICES / JPMCB
6 CARD Last 4 digits of account number 0699 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 01/00 Last Active
P.O. BOX #15298 When was the debt incurred? 7/25/11
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
W pebtor 1 only C1 Contingent
D1 Debtor 2 only DZ unliquidated
CI Debtor 1 and Debtor 2 only a Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo OD Debts to pension or profit-sharing plans, and other similar debts
4.2
7 CITIBANK / EXXON MOBILE Last 4 digits of account number 2267 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 08/06 Last Active
P.O. BOX #790034 When was the debt incurred? 12/06
St Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 1 only QO Contingent
O pebtor 2 only C1 unliquidated
OC Debtor 1 and Debtor 2 only a Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|| No O Debts to pension or profit-sharing plans, and other similar debts
0 Yes B other. Specify CREDIT LINE
4.2
8 CITIBANK / HOME DEPOT Last 4 digits of account number 2214 $0.00

 

 

 

Nonpriority Creditor's Name
CITICORP CREDIT

SNVS / CENTRALIZED BK
DEPARTMENT

P.O. BOX #790034

Saint Louis, MO 63179

 

Number Street City State Zip Code
Who incurred the debt? Check one.

HF Debtor 1 only

D1 Debtor 2 only

OO Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

C1 Check if this claim is fora community
debt

Is the claim subject to offset?

Hi No
C1 Yes

Opened 07/06 Last Active

When was the debt incurred? 1/15/20

 

As of the date you file, the claim is: Check all that apply

O Contingent

CZ unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
OO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

HI other. Specity CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 48

Best Case Bankruptcy
Debtor 1

[42 |

 

Case 20-16098-nmc
DANA LOUISE NISLEY

Doc 22 Entered 01/13/21 13:20:14 Page 23 of 70

Case number (if known) 20-16098

 

 

 

 

 

 

 

 

 

 

 

 

 

ig CITIBANK / SHELL OIL Last 4 digits of accountnumber 3665 $0.00
Nonpriority Creditor's Name
CITICORP CREDIT Opened 12/01 Last Active
SNVS / CENTRALIZED BK When was the debt incurred? 02/10
P.O. BOX #790034
Saint Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only D1 Contingent
DO pebtor 2 only O Unliquidated
CO Debtor 1 and Debtor 2 only a Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify CREDIT CARD

14.3 CLARK COUNTY DEPT OF

| 0 AVIATION FINANCE Last 4 digits of account number Unknown
Nonpriority Creditor's Name
P.O. BOX #11005 When was the debt incurred?
Las Vegas, NV 89111
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OD) Debtor 1 only O Contingent
O Debtor 2 only O Unliquidated
C Debtor 1 and Debtor 2 only  pisputed
i At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No DO Debts to pension or profit-sharing plans, and other similar debts
0 Yes HI other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

4.3

1 COMENITY BANK / AVENUE Last 4 digits of account number 4691 $0.00

 

 

 

Nonpriority Creditor's Name
ATTN: BK

P.O. BOX #182125
Columbus, OH 43218

 

Number Street City State Zip Code
Who incurred the debt? Check one.

& Debtor 1 only

O Debtor 2 only

OO Debtor 1 and Debtor 2 only

CO at least one of the debtors and another

C1 Check if this claim is fora community
debt

Is the claim subject to offset?
Hino
DO Yes

Opened 04/04 Last Active

When was the debt incurred? 6/11/19

 

As of the date you file, the claim is: Check all that apply

OD Contingent

CZ unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OO Debts to pension or profit-sharing plans, and other similar debts

H other. specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 24 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098

4.3

2 COMENITY BANK / KINGSIZE Last 4 digits of accountnumber 9740 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 9/29/09 Last Active
P.O. BOX #182125 When was the debt incurred? 12/05/17
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only O Contingent
O Debtor 2 only 0 unliquidated
CI Debtor 4 and Debtor 2 only | Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a_ community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No O Debts to pension or profit-sharing plans, and other similar debts
O Yes B other. Specify CHARGE ACCOUNT

4.3

3 COMENITY BANK / LANE BRYANT Last 4 digits of account number 0563 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 03/06 Last Active
P.O. BOX #182125 When was the debt incurred? 9/04/19
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
debtor 1 only C1 Contingent
CO Debtor 2 only C1 unliquidated
OD Debtor 1 and Debtor 2 only a Disputed
CO atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community X Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No OO Debts to pension or profit-sharing plans, and other similar debts
CD Yes other. Specify CHARGE ACCOUNT

4.3

l4 COMENITY BANK / ONESTOP Last 4 digits of account number 2934 $0.00

 

 

Nonpriority Creditor's Name
ATTN: BK

P.O. BOX #182125
Columbus, OH 43218

 

Number Street City State Zip Code
Who incurred the debt? Check one.

B pebtor 1 only

D1 Debtor 2 only

OC Debtor 1 and Debtor 2 only

OC Atleast one of the debtors and another

C1 Check if this claim is for a community
debt

Is the claim subject to offset?
BNno
0 Yes

Opened 4/23/10 Last Active
3/13/12

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O contingent

oO Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts

HF other. Specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 48

Best Case Bankruptcy
 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 25 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098

| 4.3

| 5 COMENITY BANK / PIER ONE Last 4 digits of account number 5220 $0.00
Nonpriority Creditor's Name
ATTN: BANKRUPTCY DEPT. Opened 08/10 Last Active
P.O. BOX #182125 When was the debt incurred? 5/03/19
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i Debtor 4 only C1 Contingent
O pebtor 2 only 1 unliquidated
O Debtor 1 and Debtor 2 only a Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino DO Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. Specify CHARGE ACCOUNT

/4.3 '

| 6 COMENITY BANK / ROAMAN'S Last 4 digits of account number 9500 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 09/09 Last Active
P.O. BOX #182125 When was the debt incurred? 12/05/17
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B Debtor 1 only C1 Contingent
O Debtor 2 only CZ unliquidated
O Debtor 1 and Debtor 2 only a Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No D1 Debts to pension or profit-sharing plans, and other similar debts
O Yes @ other. Specify CHARGE ACCOUNT

4.3 COMENITY BANK / VICTORIA

7 SECRET Last 4 digits of accountnumber 0787 $0.00

Nonpriority Creditor's Name
ATTN: BK Opened 01/06 Last Active

P.O. BOX #182125
Columbus, OH 43218

 

Number Street City State Zip Code
Who incurred the debt? Check one.

@ pebtor 1 only

OO Debtor 2 only

O Debtor 1 and Debtor 2 only

CZ At least one of the debtors and another

O Check if this claim is for a community
debt

Is the claim subject to offset?
B no
O Yes

When was the debt incurred?

06/10

 

As of the date you file, the claim is: Check all that apply

OD Contingent

D unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

H other. Specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 13 of 48
Best Case Bankruptcy
Case 20-16098-nmc

Debtor 1 DANA LOUISE NISLEY

Doc 22 Entered 01/13/21 13:20:14 Page 26 of 70

Case number (if known)

20-16098

 

 

COMENITY CAPITAL / ULTA

 

Nonpriority Creditor's Name
ATTN: BK

P.O. BOX # 183003
Columbus, OH 43218

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

O Debtor 2 only

D1 Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

CO Check if this claim is for a community
debt
Is the claim subject to offset?

Last 4 digits of accountnumber 3758 $10,712.00
Opened 12/17 Last Active
7/28/20

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

C1 Contingent

OD unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
1 Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

 

 

Hino OD Debts to pension or profit-sharing plans, and other similar debts
0 Yes HB other. Specify CREDIT CARD
4.3
9 COMENITY CAPITAL / ULTA Last 4 digits of account number 9704 $2,411.00
Nonpriority Creditor's Name
ATTN: BK Opened 12/17 Last Active
P.O. BOX #183003 When was the debt incurred? 10/02/18
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only O Contingent
O Debtor 2 only oO Unliquidated
OO Debtor 1 and Debtor 2 only O Disputed
C1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno 1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes H other. Specify CREDIT CARD
4.4
0 CONOCO PHILLIPS / CITIBANK Last 4 digits of accountnumber 2127 $0.00

 

 

 

Nonpriority Creditor's Name
CITICORP CREDIT SERVICES
CENTRALIZED BK

P.O. BOX #790040

St. Louis, MO 64195

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Bi pebtor 1 only

0 Debtor 2 only

O Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

CO Check if this claim is for a community
debt

Is the claim subject to offset?
B no
0 Yes

Opened 05/04 Last Active
06/07

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

OD unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
OQ Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 48
Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 27 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
44
4 CORNERSTONE HOME LENDING Last 4 digits of accountnumber 7009 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 4/24/17 Last Active
P.O. BOX #77404 When was the debt incurred? 1/02/19
Ewing, NJ 08628
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF pebtor 1 only O Contingent
C1 Debtor 2 only CZ unliquidated
D1 Debtor 1 and Debtor 2 only is Disputed
CD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
iz] No 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes Bi other. Specity MORTGAGE
44
2 DAY NANCE Last 4 digits of account number $22,649.40
Nonpriority Creditor's Name
1060 WIGWAM PARKWAY When was the debt incurred?
Henderson, NV 89074
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O Contingent
O Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only Bi disputed
i At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community CI student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino OD Debts to pension or profit-sharing plans, and other similar debts
c _ LEGAL FEES
O Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.4 DEPT. STORE NAT'L BANK /
3 MACYS Last 4 digits of accountnumber 3611 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 11/02 Last Active

9111 DUKE BOULEVARD
Mason, OH 45040

 

Number Street City State Zip Code
Who incurred the debt? Check one.

& Debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

CZ at least one of the debtors and another

C1 Check if this claim is for a community
debt

Is the claim subject to offset?
B no
D1 Yes

When was the debt incurred?

8/30/19

 

As of the date you file, the claim is: Check all that apply

O Contingent

CD unliquidated

w Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

HH other. Specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 15 of 48
Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 28 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.4
4 DIAMLER TRUCK FINANCIAL Last 4 digits of account number $102,083.00
Nonpriority Creditor's Name
P.O. BOX #901 When was the debt incurred?
Roanoke, TX 76262
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O Contingent
OD Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only i pisputed
@ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B No O Debts to pension or profit-sharing plans, and other similar debts
VIPI - 2016 MERCEDES SPRINTER 3500
CARGO 170E
C1 Yes WH other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.4
5 DILLARDS CARD SERVICES / WFB Last 4 digits of account number 7850 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 05/10 Last Active
P.O. BOX #10347 When was the debt incurred? 12/05/17
Des Moines, IA 50306
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bi bebtor 1 only Oo Contingent
O debtor 2 only 0 unliquidated
OC Debtor 1 and Debtor 2 only a Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is fora community C1 student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino OD Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. Specify CHARGE ACCOUNT
44
6 DISCOVER FINANCIAL Last 4 digits of accountnumber 5477 $0.00

 

 

 

Nonpriority Creditor's Name
ATTN: BK

P.O. BOX #3025

New Albany, OH 43054

 

Number Street City State Zip Code
Who incurred the debt? Check one.

B bebtor 1 only

OD Debtor 2 only

O Debtor 1 and Debtor 2 only

CO at least one of the debtors and another

CO Check if this claim is for a community
debt
Is the claim subject to offset?

LN
0 Yes

Opened 09/07 Last Active
7/27/20

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

OD unliquidated

& Disputed

Type of NONPRIORITY unsecured claim:
OO Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D1 Debts to pension or profit-sharing plans, and other similar debts

Hl other. Speciy CREDITCARD

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 16 of 48

Best Case Bankruptcy
Case 20-16098-nmc
DANA LOUISE NISLEY

Doc 22 Entered 01/13/21 13:20:14 Page 29 of 70

Debtor 1 20-16098

Case number (if known)

 

 

 

lr | ECF FUNDING LLC Last 4 digits of account number 6906

$328,288.00

Nonpriority Creditor's Name
ONE PIERCE PLACE, #1100 WEST
Itasca, IL 60143

 

Number Street City State Zip Code
Who incurred the debt? Check one.

OO Debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

i At least one of the debtors and another

CO Check if this claim is for a community
debt

Is the claim subject to offset?

No

0 Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

OD unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
OO Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
OD Debts to pension or profit-sharing plans, and other similar debts

8140-2513/2012 VAN HOOL TD925 MOTOR
COACH
MH other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

 

 

 

EDSON FINANCIAL

 

Nonpriority Creditor's Name
2700 S. PRICE ROAD
MAC 53928-034
Chandler, AZ 85286

 

Number Street City State Zip Code
Who incurred the debt? Check one.

OD Debtor 1 only
OO Debtor 2 only
OO Debtor 1 and Debtor 2 only

Bat least one of the debtors and another

CO Check if this claim is fora community
debt
Is the claim subject to offset?

Hino

C1 Yes

2017 $498,738.00

Last 4 digits of account number

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

O Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts

5832-3922/2018 PREVOST MODEL H3-45
MOTOR COACH
other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 17 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 30 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1_DANA LOUISE NISLEY Case Number time) — _20-16098
4.4
9 EDSON FINANCIAL Last 4 digits of account number $54,229.00
Nonpriority Creditor's Name
2700 S. PRICE ROAD When was the debt incurred?
MAC 53928-034
Chandler, AZ 85286
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 pebtor 1 only C1 Contingent
DO Debtor 2 only CO unliquidated
CO Debtor 4 and Debtor 2 only a Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no O Debts to pension or profit-sharing plans, and other similar debts
1303-6225/2016 GRECH SPORINTER
SHUTTLE
C1 Yes H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
14.5 |
| 0 | EMERG Last 4 digits of account number 2270 $0.00
Nonpriority Creditors Name
Opened 02/01 Last Active
P.O. BOX #105555 When was the debt incurred? 03/09
Atlanta, GA 30348
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 pebtor 1 only DO Contingent
CO Debtor 2 only C1 unliquidated
OD Debtor 1 and Debtor 2 only a Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student loans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
By O Debts to pension or profit-sharing plans, and other similar debts
°
O yes other. Specify CREDIT LINE
4.5
1 ENGS COMMERCIAL FINANCE CO Last 4 digits of account number 0653 $379,199.00

 

 

 

Nonpriority Creditor's Name
ONE PIERCE PLACE, #1100 WEST
Itasca, IL 60143

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only

O Debtor 2 only

OD Debtor 1 and Debtor 2 only

i At least one of the debtors and another

C1 Check if this claim is for a community
debt

Is the claim subject to offset?

Bno

O Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O contingent

0 unliquidated

Disputed

Type of NONPRIORITY unsecured claim:
O student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
OD Debts to pension or profit-sharing plans, and other similar debts

5623-7312/2016 VOLVO 9700
MOTORCOACH VEHICLE/RETURNED
M other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 18 of 48

Best Case Bankruptcy
 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 31 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098

=e

4.5

2 ENGS COMMERCIAL FINANCE CO Last 4 digits of account number $379,199.00
Nonpriority Creditor's Name
ONE PIERCE PLACE, #1100 WEST When was the debt incurred?
Itasca, IL 60143
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bi debtor 1 only C1 Contingent
C pDebtor 2 only CO unliquidated
O Debtor 1 and Debtor 2 only a Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student ioans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no O Debts to pension or profit-sharing plans, and other similar debts

5624-7313/2016 VOLVO 9700
MOTORCOACH/RETURNED

D1 Yes other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

14.5

13 ENGS COMMERCIAL FINANCE CO Last 4 digits of account number 6906 $438,498.00
Nonpriority Creditor's Name

Opened 04/18 Last Active

ONE PIERCE PLACE, #1100 WEST When was the debt incurred? 4118/19
Itasca, IL 60143
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only O Contingent
CO Debtor 2 only oO Unliquidated
D1 Debtor 1 and Debtor 2 only O Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans .
debt O obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BiNno O Debts to pension or profit-sharing plans, and other similar debts
0 Yes HI other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

4.5 EVERBANK COMMERCIAL

4 FINANCE Last 4 digits of account number 9893 $288,364.00

 

 

 

Nonpriority Creditor's Name
P.O. BOX #911608
Denver, CO 80291-1608

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only

CD Debtor 2 only

O Debtor 1 and Debtor 2 only

At least one of the debtors and another

C1 Check if this claim is fora community
debt

Is the claim subject to offset?

BNno

DO Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

DF unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts
5614-5957/2016 VOLVO 9700 HIGHWAY

COACH
MI other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 19 of 48
Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 32 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.5 EVERBANK COMMERCIAL
5 FINANCE Last 4 digits of account number 4847 $557,554.00
Nonpriority Creditor's Name
P.O. BOX #911608 When was the debt incurred?
Denver, CO 80291-1608
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Debtor 1 only C1 Contingent
O Debtor 2 only C1 unliquidated
DO Debtor 1 and Debtor 2 only a Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
= 5830-3919/2018 PRERVOST H3-45
Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
| 4.5
lg FLEET FINANCING RESOURCES Last 4 digits of account number Unknown
Nonpriority Creditor's Name
10370 HEMET STREET, #350 When was the debt incurred?
Riverside, CA 92503
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OO Debtor 1 only O Contingent
DO Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only Bf pisputed
BF at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No D1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.5
7 GL VEGAS INC Last 4 digits of account number Unknown

 

 

 

Nonpriority Creditor's Name
7370 DEAN MARTIN DRIVE, #409
Las Vegas, NV 89139

 

Number Street City State Zip Code
Who incurred the debt? Check one.

OO Debtor 1 only
O Debtor 2 only
O Debtor 1 and Debtor 2 only

a At least one of the debtors and another

CO Check if this claim is for a community
debt

Is the claim subject to offset?

BNno
CO Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

OD contingent

O Unliquidated

I Disputed

Type of NONPRIORITY unsecured claim:
1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD Debts to pension or profit-sharing plans, and other similar debts

H other. Specity BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 20 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 33 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.5
8 GRECH MOTORS Last 4 digits of account number Unknown
Nonpriority Creditor's Name
6315 ARLINGTON AVENUE When was the debt incurred?
Riverside, CA 92504
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O Contingent
O Debtor 2 only O Unliquidated
U1 Debtor 1 and Debtor 2 only B pisputed
HB at least one of the debtors and another Type of NONPRIORITY unsecured claim:
OU Check if this claim is for a community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO Debts to pension or profit-sharing plans, and other similar debts
O yes H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.5
9 GS BANK / APPLE CARD Last 4 digits of account number 8539 $59.00
Nonpriority Creditor's Name
ATTN: BK Opened 9/03/19 Last Active
LOCK BOX #6112 When was the debt incurred? 10/21/20
P.O. BOX #7247
Philadelphia, PA 19170
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only Oo Contingent
CO Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
0 Yes Bi other. Specify CREDIT CARD
4.6
0 HYUNDAI MOTOR FINANCE Last 4 digits of account number 1862 $0.00

 

 

Nonpriority Creditor's Name
ATTN: BANKRUPTCY
P.O. BOX #20829
Fountain Valley, CA 92728

 

Number Street City State Zip Code
Who incurred the debt? Check one.

BF pebtor 1 only

O Debtor 2 only

CZ Debtor 1 and Debtor 2 only

OC atleast one of the debtors and another

0 Check if this claim is for a community
debt

Is the claim subject to offset?
Hino
O yes

Opened 09/12 Last Active
03/16

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

C1 unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

|| Other. Specify AUTO LOAN

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 21 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 34 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.6
4 JEFFREY ALAN WHITEAKER Last 4 digits of account number Unknown
Nonpriority Creditor's Name
1085 FAN CORAL AVENUE When was the debt incurred?
Las Vegas, NV 89123
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF bebtor 1 only O Contingent
C1 Debtor 2 only 0 unliquidated
OD Debtor 1 and Debtor 2 only wl Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a. community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
O yes B other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.6
2 KOHLS / CAPITAL ONE Last 4 digits of account number 8858 $0.00
Nonpriority Creditor's Name
ATTN: CREDIT ADMINISTRATOR Opened 06/12 Last Active
p
P.O. BOX #3043 When was the debt incurred? 12/31/12
Milwaukee, WI 53201
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only C1 Contingent
0 debtor 2 only DC unliquidated
OD Debtor 1 and Debtor 2 only a Disputed
CZ atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CO Debts to pension or profit-sharing plans, and other similar debts
O Yes HI other. specity CHARGE ACCOUNT
4.6
3 KOHLS / CAPITAL ONE Last 4 digits of account number 8612 $0.00

 

 

Nonpriority Creditor's Name

ATTN: CREDIT ADMINISTRATOR
P.O. BOX #3043

Milwaukee, WI 53201

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

D1 Debtor 2 only

OD Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

CO Check if this claim is for a community
debt

Is the claim subject to offset?

Bi Nno
D Yes

Opened 12/18 Last Active
2/21/19

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

C1 unliquidated

fl Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 22 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 35 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098
46
4 M2 LEASE FUNDS Last 4 digits of account number $68,712.00
Nonpriority Creditor's Name
175 N. PATRICK BOULEVARD, #140 — When was the debt incurred?
Brookfield, WI 53045
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O Contingent
CO Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only BB pisputed
i At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
1104-5254/2015 MERCEDES BENZ
SPRINTER MODEL 3500 CARGO 17E
SHUTTLE VAN
0 Yes H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.6
5 M2 LEASE FUNDS Last 4 digits of account number 2053 $77,927.76
Nonpriority Creditor's Name
175 N. PATRICK BOULEVARD, #140 When was the debt incurred?
Brookfield, WI 53045
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only oO Contingent
CO Debtor 2 only O Unliquidated
DO Debtor 1 and Debtor 2 only IB pisputed
i at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No C1 Debts to pension or profit-sharing plans, and other similar debts
O yes BB other. Specify BUSINESS DEBT
4.6
6 MARIANNE TORTOVICI Last 4 digits of account number $4,600.00

 

 

Nonpriority Creditor's Name
1022 OVERLOOK LANE
Mesquite, NV 89027-4000

 

Number Street City State Zip Code
Who incurred the debt? Check one.

sr Debtor 1 only

OQ Debtor 2 only

O Debtor 1 and Debtor 2 only

CZ at least one of the debtors and another

0 Check if this claim is for a community
debt

Is the claim subject to offset?

Hino

O Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
OD unliquidated

OQ Disputed
Type of NONPRIORITY unsecured claim:
1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
OD Debts to pension or profit-sharing plans, and other similar debts

2019 FORD FUSION 9,000 miles
BUYING VEHICLE THROUGH FRIEND /
Hi other. specity PAYMENTS CURRENT / KEEPING

 

 

Official Form 106 E/F

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 23 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 36 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098
46 MARLIN COMMERCIAL VEHICLE
7 GROUP Last 4 digits of account number 4259 ____ $450,424.00
Nonpriority Creditor's Name
10370 HEMET STREET, #350 When was the debt incurred?
Riverside, CA 92503
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OD Debtor 1 only O Contingent
O Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only  pisputed
HH At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 0 Debts to pension or profit-sharing plans, and other similar debts
a 5626-3561/2017 PREVOST HE-45
1 Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.6 MARLIN COMMERCIAL VEHICLE
8 GROUP Last 4 digits of account number 4264 $464,910.00
Nonpriority Creditor's Name
10370 HEMET STREET, #350 When was the debt incurred?
Riverside, CA 92503
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bi pebtor 1 only O Contingent
OC debtor 2 only CZ unliquidated
CZ Debtor 1 and Debtor 2 only i Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
U1 Check if this claim is fora community C1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No O Debts to pension or profit-sharing plans, and other similar debts
5627-3562/2017 PREVOST H3-45 MOTOR
es COACH
C1 Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
46 MARLIN COMMERCIAL VEHICLE
9 GROUP Last 4 digits of accountnumber 4268 $465,488.00
Nonpriority Creditor's Name
10370 HEMET STREET, #350 When was the debt incurred?
Riverside, CA 92503
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 1 only CX Contingent
O bDebtor 2 only C1 unliquidated
OD Debtor 1 and Debtor 2 only a Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No OO Debts to pension or profit-sharing plans, and other similar debts
5628-3568/PREVOST H3-45 MOTOR
si _ CHOACH
C1 Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 24 of 48

Best Case Bankruptcy
Case 20-16098-nmc
Debtor 1 DANA LOUISE NISLEY

Doc 22 Entered 01/13/21 13:20:14 Page 37 of 70

Case number (if known) 20-16098

 

 

47 MARLIN COMMERCIAL VEHICLE
0 GROUP

Nonpriority Creditor's Name

10370 HEMET STREET, #350
Riverside, CA 92503

Number Street City State Zip Code

Who incurred the debt? Check one.

 

 

 

 

a Debtor 1 only

CO Debtor 2 only

CO Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

OO Check if this claim is fora community
debt

Is the claim subject to offset?

BNno

C1 Yes

 

Last 4 digits of account number 4498 $513,347.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

OO unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
DO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OO Debts to pension or profit-sharing plans, and other similar debts

5834-3924/2018 PREVOST H3-45
MOTORCOACH
Hi other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

 

/4.7 MARLIN COMMERCIAL VEHICLE
1 GROUP
Nonpriority Creditor's Name
10370 HEMET STREET, #350
Riverside, CA 92503
Number Street City State Zip Code
Who incurred the debt? Check one.

 

 

 

B debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

CZ at least one of the debtors and another

OD Check if this claim is for a community
debt
Is the claim subject to offset?

BNno

CO Yes

Last 4 digits of account number 4694 $378,278.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Oo Contingent

O Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

8142-2522/2012 VAN TOOL TD45 DOUBLE
DECKER MOTOR COACH
M other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

 

47 MARLIN COMMERCIAL VEHICLE
2 GROUP

Nonpriority Creditor's Name

10370 HEMET STREET, #350
Riverside, CA 92503

Number Street City State Zip Code

Who incurred the debt? Check one.

 

 

 

 

B pebtor 1 only

DO Debtor 2 only

CI Debtor 1 and Debtor 2 only

CO atleast one of the debtors and another

O Check if this claim is fora community

Last 4 digits of account number $378,278.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

OD unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
O student loans

 

 

debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No O Debts to pension or profit-sharing plans, and other similar debts
8141-2519/2012 VAN HOOL TD45 DOUBLE
_ DECKER MOTOR COACH
O Yes I other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 25 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 38 of 70

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case AUMnEE Grice) = — 2015098
4.7
3 MARQUE MOTOR COACH, LLC Last 4 digits of account number Unknown
Nonpriority Creditor's Name
clo H. STAN JOHNSON, ESQ. When was the debt incurred?
COHEN JOHNSON PARKER
EDWARD
375 E. WARM SPRINGS ROAD, #140
Las Vegas, NV 89119
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CO Debtor 4 only O Contingent
O Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only ® disputed
i At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. specify BUSINESS DEBT
47 MASSACHUSETTS DEPT OF
14 REVENUE Last 4 digits of account number Unknown

 

 

Nonpriority Creditor's Name
BANKRUPTCY UNIT

P.O. BOX #9564

100 CAMBRIDGE STREET, 7TH
FLOOR

Boston, MA 02114-9564
Number Street City State Zip Code

Who incurred the debt? Check one.
OD Debtor 1 only

OD Debtor 2 only

OO Debtor 1 and Debtor 2 only

a At least one of the debtors and another

O check if this claim is for a community
debt

Is the claim subject to offset?
LN
O Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

OC unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD) Debts to pension or profit-sharing plans, and other similar debts

H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 26 of 48
Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 39 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098
47
5 MERCEDES BENZ FINANCIAL Last 4 digits of account number 9001 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 02/16 Last Active
P.O. BOX #685 When was the debt incurred? 11/18
Roanoke, TX 76262
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only D1 Contingent
D1 pebtor 2 only CZ unliquidated
C Debtor 1 and Debtor 2 only | Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a. community C1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
O yes BI other. Specify AUTO LOAN
14.7 MERCEDES BENZ FINANCIAL
| 6 CORP Last 4 digits of account number $71,390.00
Nonpriority Creditor's Name
P.O. BOX #685 When was the debt incurred?
Roanoke, TX 76262-0685
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B bebtor 1 only O Contingent
CZ Debtor 2 only 0) unliquidated
OD Debtor 1 and Debtor 2 only BH Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
a 1406-5604/2016/MERCEDES BENZ
O Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.7 MERCEDES BENZ FINANCIAL
7 CORP Last 4 digits of account number 1001 $36,673.00
Nonpriority Creditor's Name
ATTN: BK Opened 11/18 Last Active
P.O. BOX #685 When was the debt incurred? 10/20

Roanoke, TX 76262-0685

 

Number Street City State Zip Code
Who incurred the debt? Check one.

| Debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

CO at least one of the debtors and another

O Check if this claim is fora community
debt

Is the claim subject to offset?

BNno

O Yes

 

As of the date you file, the claim is: Check all that apply

O Contingent
0 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

OD student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

VOLUNTARILY TURNED VEHICLE IN WHEN
WH other. Specify LEASE WAS UP

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 27 of 48

Best Case Bankruptcy
Case 20-16098-nmc

Debtor 1 DANA LOUISE NISLEY

 

 

Doc 22 Entered 01/13/21 13:20:14 Page 40 of 70

Case number (if known) 20-16098

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|4.7 MERCEDES BENZ FINANCIAL

[8 CORP Last 4 digits of account number 3001 $0.00
Nonpriority Creditor's Name

Opened 09/13 Last Active

P.O. BOX #685 When was the debt incurred? 03/16
Roanoke, TX 76262-0685
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH debtor 1 only Oo Contingent
0 Debtor 2 only CZ unliquidated
CZ Debtor 1 and Debtor 2 only a Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
0 Yes HB other. Specify AUTO LOAN

47 MERCEDES BENZ FINANCIAL

9 CORP Last 4 digits of accountnumber 0872 $0.00
Nonpriority Creditor's Name

Opened 01/11 Last Active

P.O. BOX #685 When was the debt incurred? 09/13
Roanoke, TX 76262-0685
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only Oo Contingent
O Debtor 2 only D1 unliquidated
OD Debtor 1 and Debtor 2 only a Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 Student loans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B no D1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes B other. Specity AUTO LEASE

4.8

0 MERCURY TOURS Last 4 digits of account number $83,560.00

 

 

 

Nonpriority Creditor's Name
180 S. LINDEN AVENUE
South San Francisco, CA 94080

 

Number Street City State Zip Code
Who incurred the debt? Check one.
D1 Debtor 1 only

DO Debtor 2 only

CZ Debtor 1 and Debtor 2 only

Bi atleast one of the debtors and another

C1 Check if this claim is for a community
debt

Is the claim subject to offset?

Bno

O Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

0 unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD Debts to pension or profit-sharing plans, and other similar debts

5709-7152/2006 VAN HOOL C2045
other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 28 of 48
Best Case Bankruptcy
 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 41 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
|
14.8
4 MERCURY TOURS Last 4 digits of account number $6,000.00
Nonpriority Creditor's Name
180 S. LINDEN AVENUE When was the debt incurred?
South San Francisco, CA 94080
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BH pebtor 1 only O Contingent
C1 Debtor 2 only CZ unliquidated
CI Debtor 1 and Debtor 2 only 1 Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is for a community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no OC Debts to pension or profit-sharing plans, and other similar debts
_ 10257-0518/1995 MCI DL3
CL Yes other. specify BUSINESS DEBT/MARQUE MOTOR COACH
4.8
2 MOUNTAIN WEST TRAVEL Last 4 digits of account number Unknown
Nonpriority Creditor's Name
2785 E. RUSSELL ROAD, #C When was the debt incurred?
Las Vegas, NV 89120
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OD) Debtor 1 only O Contingent
CO Debtor 2 only C0 unliquidated
1 Debtor 1 and Debtor 2 only i pisputed
@ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| | No O Debts to pension or profit-sharing plans, and other similar debts
O Yes @ other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.8
3 NORDSTROM FSB Last 4 digits of account number 8558 $0.00

 

 

 

Nonpriority Creditor's Name
ATTN: BK

P.O. BOX #6555
Englewood, CO 80155

 

Number Street City State Zip Code
Who incurred the debt? Check one.

@ Debtor 1 only

C1 Debtor 2 only

OD Debtor 1 and Debtor 2 only

CZ atleast one of the debtors and another

C1 Check if this claim is fora community
debt

Is the claim subject to offset?
Bno
O yes

Opened 01/11 Last Active
1/05/18

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

O Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
OO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 29 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 42 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.8
4 PAUL GARCELL Last 4 digits of account number Unknown
Nonpriority Creditor's Name
9200 GOLDEN EAGLE DRIVE When was the debt incurred?
Las Vegas, NV 89134
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OD) Debtor 1 only oO Contingent
CO Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only @ disputed
Hi at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
48 PEOPLE'S CAPITAL AND LEASING
5 CORP Last 4 digits of account number 3596 $210,050.00
Nonpriority Creditor's Name
850 MAIN STREET When was the debt incurred?
BCO03 / RC871
Bridgeport, CT 06604
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CZ Debtor 4 only D1 Contingent
O Debtor 2 only a Unliquidated
OO Debtor 1 and Debtor 2 only I Disputed
@ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community D1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
@ No 0 Debts to pension or profit-sharing plans, and other similar debts
_ 5608-8278/2014 VAN HOOL
C1 Yes I Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.8 PEOPLE'S CAPITAL AND LEASING
| CORP Last 4 digits of account number 3596 $210,050.00

 

 

Nonpriority Creditor's Name
850 MAIN STREET
BC3 / RC871
Bridgeport, CT 06604

 

Number Street City State Zip Code
Who incurred the debt? Check one.

BE pebtor 1 only

DO Debtor 2 only

CZ Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

D1 Check if this claim is for a community
debt
Is the claim subject to offset?

BNno

OO Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

BF unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
O Student loans

| Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OQ Debts to pension or profit-sharing plans, and other similar debts

5606-8276/2014 VAN HOOL
H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 30 of 48

Best Case Bankruptcy
Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 43 of 70

Case number (if known) 20-16098

 

Debtor1 DANA LOUISE NISLEY
4.8 PHH M ORTGAGE / OCWEN LOAN

 

 

 

 

 

 

 

 

 

 

 

 

 

7 SERVICING Last 4 digits of account number 0352 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 3/09/06 Last Active
1661 WORTHINGTON ROAD, #100 When was the debt incurred? 12/15/15
West Palm Beach, FL 33409
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF Debtor 1 only DO Contingent
O pebtor 2 only CO unliquidated
C1 Debtor 1 and Debtor 2 only i Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE Nno O Debts to pension or profit-sharing plans, and other similar debts
O Yes HI other. Specify CREDIT LINE

4.8

8 PNC EQUIPMENT FINANCE Last 4 digits of account number Unknown

Nonpriority Creditor's Name
655 BUSINESS CENTER DRIVE When was the debt incurred?
Horsham, PA 19044
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pbebtor 1 only LC Contingent
O Debtor 2 only CO) unliquidated
OO Debtor 1 and Debtor 2 only & bisputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|| No CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

| 4.

| 9 RC WILLEY HOME FURNISHINGS Last 4 digits of accountnumber 1769 $0.00

 

 

Nonpriority Creditor's Name
ATTN: BK DEPT.

P.O. BOX #410429

Salt Lake City, UT 84141

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

OD Debtor 2 only

O Debtor 1 and Debtor 2 only

CO atleast one of the debtors and another

CO Check if this claim is for a community
debt

Is the claim subject to offset?
HB no
O Yes

Opened 12/11 Last Active
1/09/18

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

CD unliquidated

B disputed

Type of NONPRIORITY unsecured claim:
CO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD Debts to pension or profit-sharing plans, and other similar debts

B other. specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 31 of 48

Best Case Bankruptcy
Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 44 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098

49 | REAL TIME RESOLUTIONS /

(0 | HOMEWARD Last 4 digits of account number 9513 $0.00
Nonpriority Creditor's Name
ATTN: BANKRUPTCY Opened 01/06 Last Active
P.O. BOX #36655 When was the debt incurred? 02/13
Dallas, TX 75235
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B debtor 1 only O Contingent
C1 Debtor 2 only D1 unliquidated
CO Debtor 1 and Debtor 2 only a Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no O Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specity MORTGAGE

4.9

1 RIVER CITY PETROLEUM, INC. Last 4 digits of account number $160,000.00
Nonpriority Creditor's Name
c/o EDDIE ADAMS, ESQ. When was the debt incurred?
3775 N. FREEWAY, #101
Sacramento, CA 95834
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only D1 Contingent
O Debtor 2 only a Unliquidated
OO Debtor 1 and Debtor 2 only | Disputed
@ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
@ No CO Debts to pension or profit-sharing plans, and other similar debts

- _ FUEL EXPENSES

C1 Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

4.9

2 SIGNATURE FINANCIAL LLC Last 4 digits of accountnumber 4145 $76,408.00

 

 

 

Nonpriority Creditor's Name

clo RYAN J. WORKS, ESQ.
McDONALD CARANO LLP

2300 W. SAHARA AVENUE, #1200
Las Vegas, NV 89102

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only

OC) Debtor 2 only

C1 Debtor 1 and Debtor 2 only

BB at least one of the debtors and another

OD Check if this claim is for a community
debt

Is the claim subject to offset?

Hino

C1 Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

BF unliquidated

& pisputed

Type of NONPRIORITY unsecured claim:
O student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
O Debts to pension or profit-sharing plans, and other similar debts

1105-6249/2015 MERCEDES BENZ 3500
SPRINTER VAN W ADF EXECUTIVE CONV
H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC

Schedule E/F: Creditors Who Have Unsecured Claims

- www. bestcase.com

Page 32 of 48
Best Case Bankruptcy
 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 45 of 70

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
14.9
13. SIGNATURE FINANCIAL LLC Last 4 digits of account number 4097 $355,292.00
Nonpriority Creditor's Name
clo RYAN J. WORKS, ESQ. When was the debt incurred?
McDONALD CARANO LLP
2300 W. SAHARA AVENUE, #1200
Las Vegas, NV 89102
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only O Santingent
O Debtor 2 only Hi Uniiquidated
CO Debtor 1 and Debtor 2 only a Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no O Debts to pension or profit-sharing plans, and other similar debts
4417-6100/2016 VOLVO 9700 MOTOR
COACH
1 Yes @ other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
| 4.9
4 SIGNATURE FINANCIAL LLC Last 4 digits of account number $355,292.00

 

 

Nonpriority Creditor's Name

clo RYAN J. WORKS, ESQ.
McDONALD CARANO LLP

2300 W. SAHARA AVENUE, #1200
Las Vegas, NV 89102

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

0 Atleast one of the debtors and another

D1 Check if this claim is fora community
debt

Is the claim subject to offset?

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

| Contingent

B Uniiquidated

a Disputed

Type of NONPRIORITY unsecured claim:
OD student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

no O Debts to pension or profit-sharing plans, and other similar debts
5418-6101/2016 VOLVO 9700 MOTOR
O yes I other. Specify COACH

 

 

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Page 33 of 48
Best Case Bankruptcy
Case 20-16098-nmc
Debtor1 DANA LOUISE NISLEY

Doc 22 Entered 01/13/21 13:20:14 Page 46 of 70

Case number (if known) 20-16098

 

 

49 | SILVER STATE SCHOOLS CREDIT
5 | UNION

Nonpriority Creditor's Name
ATTN: BK
P.O. BOX #12037

Las Vegas, NV 89112
Number Street City State Zip Code

Who incurred the debt? Check one.

 

 

 

Wi debtor 1 only

O Debtor 2 only

CZ Debtor 1 and Debtor 2 only

D1 At least one of the debtors and another

O Check if this claim is for a community

Last 4 digits of account number 0001 $0.00

Opened 09/06 Last Active
When was the debt incurred? 02/11

 

As of the date you file, the claim is: Check all that apply

O Contingent

OC unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
OC student loans

 

 

 

 

 

 

 

 

debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes BH other. Specify AUTO LOAN
|4.9
ls SPECIALIZED LOAN SERVICING Last 4 digits of account number 7367 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 03/06 Last Active
P.O. BOX #636005 When was the debt incurred? 4/15/17
Littleton, CO 80163
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF Debtor 1 only O Contingent
OO Debtor 2 only C1 unliquidated
OI Debtor 1 and Debtor 2 only a Disputed
CF at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 Student loans
debt OD obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
O Yes | Other. Specify MORTGAGE
14.9

 

ra STERLING NATIONAL BANK
Nonpriority Creditor's Name
400 7TH AVENUE, 3RD FLOOR

New York, NY 10018
Number Street City State Zip Code

Who incurred the debt? Check one.
O Debtor 1 only

O Debtor 2 only

OD Debtor 1 and Debtor 2 only

 

 

Bi at east one of the debtors and another

O Check if this claim is fora community

Last 4 digits of accountnumber 4144 $340,096.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

D unliquidated

| Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

 

 

debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no C1 Debts to pension or profit-sharing plans, and other similar debts
5625-8411/2016 VOLVO 9700 MOTOR
= _ COACH
CO Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 34 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 47 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098
| |
i4.9 |
'g_| STERLING NATIONAL BANK Last 4 digits of account number 4497 $611,613.00
_ Nonpriority Creditors Name
400 7TH AVENUE, 3RD FLOOR When was the debt incurred?
New York, NY 10018
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF Debtor 1 only C1 Contingent
C Debtor 2 only 0 untiquidated
CZ Debtor 1 and Debtor 2 only a Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No O Debts to pension or profit-sharing plans, and other similar debts
5833-3923/2018 PREVOST H3-45 MOTOR
= COACH
QO Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
|4.9
| 9 SYNCB / ETHAN ALLEN Last 4 digits of accountnumber 6536 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 1/22/17 Last Active
P.O. BOX #965060 When was the debt incurred? 2/12/19
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
& debtor 1 only O Contingent
O debtor 2 only OD unliquidated
OD Debtor 1 and Debtor 2 only @ pisputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is for a. community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D1 Debts to pension or profit-sharing plans, and other similar debts
Oo Yes Bw Other, Specify CHARGE ACCOUNT
4.4
00 SYNCHRONY / CARE CREDIT Last 4 digits of accountnumber 1759 $0.00
Nonpriority Creditor's Name
Opened 08/09 Last Active
P.O. BOX #965064 When was the debt incurred? 09/14
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BE pebtor 1 only D1 Contingent
O Debtor 2 only 0 unliquidated
OO Debtor 1 and Debtor 2 only a Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
OD Check if this claim is fora community C1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
0 Yes WI other. Specify CHARGE ACCOUNT
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 35 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 48 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098
44
04 SYNCHRONY / CHEVRON Last 4 digits of account number 5664 $1,653.00
Nonpriority Creditor's Name
ATTN: BK Opened 03/04 Last Active
P.O. BOX #965060 When was the debt incurred? 10/20
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. ,
a Debtor 1 only oO Contingent
OO Debtor 2 only oO Unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OI Check if this claim is for a community C1 Student loans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
O yes WH other. Specity CHARGE ACCOUNT
41
02 SYNCHRONY / LOWES Last 4 digits of account number 3448 $0.00
Nonpriority Creditor's Name
Opened 11/09 Last Active
P.O. BOX #965060 When was the debt incurred? 4/10/18
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF pebtor 1 only D1 Contingent
0 pebtor 2 only CO unliquidated
O Debtor 1 and Debtor 2 only Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora community C1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CZ Debts to pension or profit-sharing plans, and other similar debts
41
193 SYNCHRONY / SAMS Last 4 digits of accountnumber 1376 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 06/03 Last Active

P.O. BOX #965060
Orlando, FL 32896

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Bi debtor 1 only

OO Debtor 2 only

CO Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

D1 Check if this claim is for a community
debt

Is the claim subject to offset?

a No
O Yes

When was the debt incurred?

11/15

 

As of the date you file, the claim is: Check all that apply

O Contingent

OC unliquidated

@ Disputed

Type of NONPRIORITY unsecured claim:
O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts

HH other. Specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 36 of 48

Best Case Bankruptcy
Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 49 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098

faa |

' 04 SYNCHRONY BANK / AMAZON Last 4 digits of account number 8950 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 01/13 Last Active
P.O. BOX #965060 When was the debt incurred? 11/06/20
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bi Debtor 1 only O Contingent
O pebtor 2 only C1 unliquidated
OD Debtor 1 and Debtor 2 only a Disputed
0 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hi No O Debts to pension or profit-sharing plans, and other similar debts
O yes I other. Specify CHARGE ACCOUNT

144

105 SYNCHRONY BANK / JCPENNEYS Last 4 digits of accountnumber 5281 $0.00
Nonpriority Creditor's Name
ATIN: BK Opened 12/06/00 Last Active
P.O. BOX #965064 When was the debt incurred? 6/01/12
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only O Contingent
OD) Debtor 2 only 1 unliquidated
0 Debtor 1 and Debtor 2 only Gi Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CZ Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
0D Yes I other. Specify CHARGE ACCOUNT

4.1

06 SYNCHRONY BANK / JWAC Last 4 digits of account number 6036 $0.00

 

 

 

Nonpriority Creditor's Name

P.O. BOX #965060
Orlando, FL 32896

 

Number Street City State Zip Code
Who incurred the debt? Check one.

g Debtor 1 only

OD Debtor 2 only

O Debtor 1 and Debtor 2 only

CO at least one of the debtors and another

O Check if this claim is for a community
debt

Is the claim subject to offset?
B no
0 Yes

Opened 08/07 Last Active
04/08

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

0 unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
O student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims Page 37 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 50 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
41
07 SYNCHRONY BANK / OLD NAVY Last 4 digits of account number 71 02 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 04/07 Last Active
P.O. BOX #6965060 When was the debt incurred? 08/10
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF pebtor 1 only oO Contingent
C1 Debtor 2 only OC unliquidated
OD Debtor 1 and Debtor 2 only a Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify CHARGE ACCOUNT
41
108 SYNCHRONY BANK / QVC Last 4 digits of account number 6876 $75.00
Nonpriority Creditor's Name
ATTN: BK Opened 03/08 Last Active
P.O. BOX #965060 When was the debt incurred? 10/22/20
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
OD Debtor 2 only O Unliquidated
CD Debtor 1 and Debtor 2 only Oo Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student ioans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bn 0 Debts to pension or profit-sharing plans, and other similar debts
°
O yes B other. Specify CHARGE ACCOUNT
441
09 SYNCHRONY BANK / SAMS Last 4 digits of account number 9156 $0.00

 

 

 

Nonpriority Creditor's Name
ATTN: BK DEPT.
P.O. BOX #965060
Orlando, FL 32896

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Bi pebtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

CZ at least one of the debtors and another

OC Check if this claim is fora community
debt

Is the claim subject to offset?

BNno
O Yes

Opened 6/20/03 Last Active
10/21/12

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

CO Contingent

O Unliquidated

B Disputed

Type of NONPRIORITY unsecured claim:
OD student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

Bl other. Specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 38 of 48
Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 51 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
4.1
10 SYNCHRONY BANK / SAMS Last 4 digits of account number 0380 $0.00
Nonpriority Creditor's Name
ATTN: BK DEPT. Opened 6/20/03 Last Active
P.O. BOX #965060 When was the debt incurred? 7/30/12
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 bebtor 1 only D1 Contingent
O Debtor 2 only 0 unliquidated
O Debtor 1 and Debtor 2 only BB pisputea
CI At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|| No C Debts to pension or profit-sharing plans, and other similar debts
| 4.1
144 SYNCHRONY BANK / SAMS Last 4 digits of accountnumber 6536 $0.00
Nonpriority Creditor's Name
ATTN: BK DEPT. Opened 6/20/03 Last Active
P.O. BOX #965060 When was the debt incurred? 10/17/14
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF bebtor 1 only C1 Contingent
O Debtor 2 only 0 unliquidated
CD Debtor 1 and Debtor 2 only a Disputed
CZ atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a. community C1 Student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|| No CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify CHARGE ACCOUNT
4.1
42 SYNCHRONY BANK / SAMS CLUB Last 4 digits of account number 4889 $0.00

Nonpriority Creditor's Name
ATTN: BK DEPT.
P.O. BOX #965060
Orlando, FL 32896

 

Number Street City State Zip Code
Who incurred the debt? Check one.

B debtor 1 only

CZ Debtor 2 only

O Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

C1 Check if this claim is for a community
debt

Is the claim subject to offset?
BNno
O yes

Opened 10/15 Last Active
2/12/20

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

0 unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OO Debts to pension or profit-sharing plans, and other similar debts

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 39 of 48

Best Case Bankruptcy
Case 20-16098-nmc

Debtor1 DANA LOUISE NISLEY

 

 

 

Doc 22 Entered 01/13/21 13:20:14 Page 52 of 70

Case number (if known) 20-16098

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41 SYNCHRONY BANK / SELECT
13 COMFORT Last 4 digits of account number 4442 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 2/10/15 Last Active
P.O. BOX #965060 When was the debt incurred? 12/17/15
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB debtor 1 only CX Contingent
O Debtor 2 only C1 unliquidated
OO Debtor 1 and Debtor 2 only a Disputed
C1 atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
U1 Check if this claim is fora community C1 student ioans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B no CZ Debts to pension or profit-sharing plans, and other similar debts
414
414 TARGET / TD BANK Last 4 digits of accountnumber 7339 $0.00
Nonpriority Creditor's Name
clo FINANCIAL & RETAIL Opened 03/15 Last Active
SERVICES When was the debt incurred? 7/12/19
MAILSTOP BT
P.O. BOX #9475
Minneapolis, MN 55440
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HH Debtor 1 only C1 Contingent
1 Debtor 2 only OD unliquidated
D1 Debtor 1 and Debtor 2 only Hi Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi Nno O Debts to pension or profit-sharing plans, and other similar debts
O yes WI other. Specify CREDIT CARD
4.1
15 TCF EQUIPMENT FINANCE Last 4 digits of account number 8100 $210,050.00

 

 

Nonpriority Creditor's Name

1111 W. SAN MARNAN DRIVE, #A2
WEST

Waterloo, IA 50701-8926

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only
DZ Debtor 2 only
C1 Debtor 1 and Debtor 2 only

Bar least one of the debtors and another

CZ Check if this claim is for a community
debt

Is the claim subject to offset?

Hino

DO Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

0 unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
O student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OO Debts to pension or profit-sharing plans, and other similar debts

5607-8277/2014 VAN HOOL CX45
H Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 40 of 48

Best Case Bankruptcy
 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 53 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098
| |
4.4
“ig TCF EQUIPMENT FINANCE Last 4 digits of accountnumber 8300 $268,391.00
Nonpriority Creditor's Name
1111 W. SAN MARNAN DRIVE, #A2 When was the debt incurred?
WEST
Waterloo, IA 50701-8926
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF pebtor 1 only O Contingent
C1 Debtor 2 only C1 unliquidated
CO Debtor 1 and Debtor 2 only @ Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora. community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|| No 0 Debts to pension or profit-sharing plans, and other similar debts
5615-5958/2016 VOLVO 9700 MOTOR
COACH
C1 Yes WW other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
41
47 TIAA COMMERCIAL FINANCE Last 4 digits of account number Unknown
Nonpriority Creditor's Name
10 WATERVIEW BOULEVARD When was the debt incurred?
Parsippany, NJ 07054
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O Contingent
O Debtor 2 only O Unliquidated
CI Debtor 1 and Debtor 2 only Bi pisputed
i At least one of the debtors and another Type of NONPRIORITY unsecured claim:
U1 Check if this claim is for a community C1 student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.1
18 US BANK / RMS CC Last 4 digits of accountnumber 8078 $18,093.00

 

 

 

Nonpriority Creditor's Name
ATTN: BK

P.O. BOX #5229
Cincinnati, OH 45201

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

CZ at least one of the debtors and another

O Check if this claim is fora community
debt

Is the claim subject to offset?
Hino
O Yes

Opened 05/18 Last Active
10/20

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

D contingent
DC unliquidated

DO Disputed
Type of NONPRIORITY unsecured claim:

O student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify CREDIT CARD

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 41 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 54 of 70

 

 

 

 

 

 

 

Debtor 1 DANA LOUISE NISLEY Case number (if known) 20-16098
44 US SMALL BUSINESS
19 ADMINISTRATION Last 4 digits of accountnumber 4000 $130,899.54
Nonpriority Creditor's Name
1545 HAWKINS BOULEVARD, #202 When was the debt incurred?
El Paso, TX 79925-2652
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BH pebtor 1 only O Contingent
O Debtor 2 only D unliquidated
O Debtor 1 and Debtor 2 only oO Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO Debts to pension or profit-sharing plans, and other similar debts
THREE BEARS AND A BUNNY / BUSINESS
0 Yes B other. Specify DEBT
44
120 VFS LEASING Last 4 digits of account number 0207 $294,356.00

 

Nonpriority Creditor's Name

7025 ALBERT PICK ROAD, #105
P.O. BOX #26131

Greensboro, NC 27409

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only
O Debtor 2 only
O Debtor 1 and Debtor 2 only

At least one of the debtors and another

CO Check if this claim is for a community
debt

Is the claim subject to offset?

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

OI unliquidated

@ Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

no O Debts to pension or profit-sharing plans, and other similar debts
5410-1699/2015 VOLVO 9700
C1 Yes W other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
| at VFS LEASING Last 4 digits of account number 0207 $273,331.00

 

 

Nonpriority Creditor's Name

7025 ALBERT PICK ROAD, #105
P.O. BOX #26131

Greensboro, NC 27409

 

Number Street City State Zip Code
Who incurred the debt? Check one.

B pebtor 1 only

OC Debtor 2 only

CZ Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

O Check if this claim is fora community
debt

Is the claim subject to offset?

Hino

C1 Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

D1 Contingent

C1 unliquidated

& Disputed

Type of NONPRIORITY unsecured claim:
O student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

5611-1426/2015 VOLVO 9700
other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 42 of 48

Best Case Bankruptcy
Debtor 1

 

Case 20-16098-nmc
DANA LOUISE NISLEY

Doc 22 Entered 01/13/21 13:20:14 Page 55 of 70

Case number (if known)

20-16098

 

VFS LEASING

 

Nonpriority Creditor's Name

7025 ALBERT PICK ROAD, #105
P.O. BOX #26131

Greensboro, NC 27409

 

Number Street City State Zip Code
Who incurred the debt? Check one.

| Debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

0 Atleast one of the debtors and another

0 Check if this claim is fora community
debt
Is the claim subject to offset?

 

0207 $273,331.00

Last 4 digits of account number

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

C1 unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

Bno C1 Debts to pension or profit-sharing plans, and other similar debts
5612-1431/2015 VOLVO 9799
C1 Yes other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
| O3 VOLVO FINANCIAL SERVICES Last 4 digits of account number 1400 $297,309.00
Nonpriority Creditor's Name
7025 ALBERT PICK ROAD, #105 When was the debt incurred?
Greensboro, NC 27409
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OD Debtor 1 only O Contingent
C1 Debtor 2 only O Unliquidated
CO Debtor 1 and Debtor 2 only BB pisputed
@ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community D1 student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno O Debts to pension or profit-sharing plans, and other similar debts
5613-3407/2016 VOLVO 9700 MOTOR
_ COACH
C1 Yes i other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
52 | VOLVO FINANCIAL SERVICES Last 4 digits of account number 7006 $311,298.00

 

 

 

Nonpriority Creditor's Name
7025 ALBERT PICK ROAD, #105
Greensboro, NC 27409

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Bi bebtor 1 only

CO Debtor 2 only

O Debtor 1 and Debtor 2 only

CZ at least one of the debtors and another

OD Check if this claim is fora community
debt

Is the claim subject to offset?

BNno

O Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

DO unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
D student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD Debts to pension or profit-sharing plans, and other similar debts

5620-7311/2016 VOLVO 9700 HIGHWAY
COACH
H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 43 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 56 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
41
25 VOLVO FINANCIAL SERVICES Last 4 digits of accountnumber 7006 $311,298.00
Nonpriority Creditor's Name
7025 ALBERT PICK ROAD, #105 When was the debt incurred?
Greensboro, NC 27409
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B debtor 1 only C1 Contingent
OO Debtor 2 only D1 unliquidated
OO Debtor 1 and Debtor 2 only Bi pisputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OI Check if this claim is for a community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B No CO Debts to pension or profit-sharing plans, and other similar debts
5621-8407/2016 VOLVO HIGHWAY MOTOR
COACH
C1 Yes Hl other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
41
26 VOLVO FINANCIAL SERVICES Last 4 digits of account number 7006 $31 1 ,298.00
Nonpriority Creditor's Name
7025 ALBERT PICK ROAD, #105 When was the debt incurred?
Greensboro, NC 27409
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only O Contingent
OC pebtor 2 only D unliquidated
OO Debtor 1 and Debtor 2 only a Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no OD Debts to pension or profit-sharing plans, and other similar debts
5622-7314/2016 VOLVO 9700
a MOTORCOACH
1 Yes Other. Specify BUSINESS DEBT/MARQUE MOTORCOACH
4.1
27 VOLVO FINANCIAL SERVICES Last 4 digits of account number 1400 $296,742.00
Nonpriority Creditor's Name
7025 ALBERT PICK ROAD, #105 When was the debt incurred?
Greensboro, NC 27409
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only Oo Contingent
OO Debtor 2 only O Unliquidated
O Debtor 1 and Debtor 2 only i disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No CZ Debts to pension or profit-sharing plans, and other similar debts
5616-5959/2016 VOLVO 9700 MOTOR
8 COACH
0 Yes Other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 44 of 48

Best Case Bankruptcy
 

 

 

Case 20-16098-nmc

Doc 22 Entered 01/13/21 13:20:14 Page 57 of 70

 

 

 

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
44 WELLS FARGO / AMERICA
28 SERVICING Last 4 digits of account number 4394 $0.00
Nonpriority Creditor's Name
ATTN: BK Opened 3/09/06 Last Active
1 HOME CAMPUS When was the debt incurred? 5/15/16
MAC X2303-01a
Des Moines, IA 50328
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BI Debtor 1 only CX Contingent
OO Debtor 2 only 0 unliquidated
O Debtor 1 and Debtor 2 only a Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim is for a community C1 student ioans
debt 0 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No C1 Debts to pension or profit-sharing plans, and other similar debts
O yes I other. Specity MORTRGAGE
44 WELLS FARGO EQUIPMENT
29 FINANCE, INC. Last 4 digits of accountnumber 4123 $357,875.00

 

 

Nonpriority Creditor's Name

clo MICHAEL B. WIXOM

SMITH LARSEN & WIXOM

1935 VILLAGE CENTER CIRCLE
Las Vegas, NV 89134

 

Number Street City State Zip Code
Who incurred the debt? Check one.

BF pebtor 1 only

O Debtor 2 only

CO Debtor 4 and Debtor 2 only

0 Atleast one of the debtors and another

C1 Check if this claim is for a community
debt

Is the claim subject to offset?

Bi Nno

O Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

BF Uniiquidated

a Disputed

Type of NONPRIORITY unsecured claim:
OD student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD Debts to pension or profit-sharing plans, and other similar debts

5619-8410/2016 VOLVO 9700 MOTOR
COACH
H other. Specify BUSINESS DEBT/MARQUE MOTOR COACH

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Best Case Bankruptcy

Page 45 of 48
Debtor 1

 

 

4.1

 

Case 20-16098-nmc
DANA LOUISE NISLEY

Doc 22 Entered 01/13/21 13:20:14 Page 58 of 70

Case number (if known) 20-16098

 

 

WELLS FARGO EQUIPMENT

 

 

 

 

 

 

 

30 FINANCE, INC. Last 4 digits of account number $45,068.00
Nonpriority Creditor's Name
clo MICHAEL B. WIXOM When was the debt incurred?
SMITH LARSEN & WIXOM
1935 VILLAGE CENTER CIRCLE
Las Vegas, NV 89134
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only a Contingent
O Debtor 2 only Bi Uniiquidated
CO Debtor 1 and Debtor 2 only Bi Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D1 Debts to pension or profit-sharing plans, and other similar debts
1302-6472/2015 SPRINTER SHUTTLE
C1 Yes I other. Specify BUSINESS DEBT/MARQUE MOTOR COACH
4.1
34 WELLS FARGO FINANCIAL Last 4 digits of accountnumber 4472 $0.00

 

 

Nonpriority Creditor's Name

CSCL DISPUTE TEAM
Des Moines, IA 50306

 

Number Street City State Zip Code
Who incurred the debt? Check one.

i Debtor 1 only

OD Debtor 2 only

CZ Debtor 1 and Debtor 2 only

CO at least one of the debtors and another

C Check if this claim is for a community
debt
Is the claim subject to offset?

B no
OI Yes

Opened 1/30/13 Last Active
1106/14

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

O Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

B other. Specify CHARGE ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Best Case Bankruptcy

Page 46 of 48
Case 20-16098-nmc

Debtor 1 DANA LOUISE NISLEY

 

44

 

 

Doc 22 Entered 01/13/21 13:20:14 Page 59 of 70
Case number (if known) 20-16098

 

WESTERN EQUIPMENT FINANCE,
INC

 

Last 4 digits of accountnumber 7478 Unknown

 

Nonpriority Creditor's Name

clo MARTIN L. WELSH
HAYES & WELSH

199 N. ARROYO GRANDE
BOULEVARD, #200
Henderson, NV 89074

When was the debt incurred?

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

OD Debtor 1 only
QO Debtor 2 only
CZ Debtor 1 and Debtor 2 only

a At least one of the debtors and another

OO Check if this claim is for a community
debt

Is the claim subject to offset?

Bi No

Ol Yes

As of the date you file, the claim is: Check all that apply

oO Contingent

BF unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
OO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD Debts to pension or profit-sharing plans, and other similar debts

8143-2525/2012 VAN HOOL TD45 DOUBL
DECKER MOTOR COACH
WM Other. Speciy BUSINESS DEBT/MARQUE MOTOR COACH

 

 

EIR List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name and Address

JACOB D. BUNDICK, ESQ.
GREENBERG TRAURIG, LLP

10845 GRIFFITH PEAK DRIVE, #600
Las Vegas, NV 89135

On which entry in Part 1 or Part 2 did you list the original creditor? ;
Line 4.117 of (Check one): OD Part 1: Creditors with Priority Unsecured Claims

W part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

RUSSELL S. LONG

DAVIS & KUELTHAU

111 E. KISLBOURN AVENUE, #1400
Milwaukee, WI 53202

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.65 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

Wi part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

GEC Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. Ge. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 6g. $ 0.00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
fore $ 12,842,714.70
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 47 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 60 of 70

 

 

 

 

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
6j. Total Nonpriority. Add lines 6f through 6i. gj. $ 12,842,714.70
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 48 of 48

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 61 of 70

Fill in this information to identify your case:

 

 

 

Debtor 1 DANA LOUISE NISLEY
First Name Middle Name Last Name
| Debtor 2
| (Spouse if, filing) First Name Middle Name Last Name
\
|

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

 

Case number 20-16098

(if known) HM Check if this is an
| amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

Ol Married
Hi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

BH No

Ol Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

H No
O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

ee Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
O No
@ Yes. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: ll Waces.. commissions $145,384.00 [1 Wages, commissions,
(January 1 to December 31, 2019 ) Fara: “tes ene, bonuses, tips

Operating a business CO Operating a business

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 62 of 70

 

 

Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For the calendar year before that: Hl Wages, commissions, $131,500.00 © Wages, commissions,
(January 1 to December 31, 2018 ) bonuses, tips bonuses, tips

Ml Operaling’a business C Operating a business

 

For the calendar year: Hl Wages, commissions, $132,000.00 [1 Wages, commissions,

(January 1 to December 31, 2017 )

bonuses, tips bonuses, tips

BI Operating a business 0 Operating a business

 

 

 

 

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
List each source and the gross income from each source separately. Do not include income that you listed in line 4.
O No
Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)
From January 1 of current year until RENTAL PROPERTY $4,400.00
the date you filed for bankruptcy: (COLLECTED BY LLC
USED TO PAY
MORTGAGE
UNEMPLOYMENT $20,636.00
SOCIAL SECURITY $24,827.00
For last calendar year: RENTAL PROPERTY $26,400.00
(January 1 to December 31, 2019 ) (COLLECTED BY LLC
USED TO PAY
MORTGAGE
For the calendar year before that: RENTAL PROPERTY $15,000.00
(January 1 to December 31, 2018 ) (COLLECTED BY LLC
USED TO PAY
MORTGAGE

 

GER ee List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
H No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

0 No. Go to line 7.

MH Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 63 of 70
Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

 

 

O Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

OO No. Go to line 7.

XO Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

 

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe
CHASE CARD SERVICES NO MONEY PAID Unknown $20,168.00 (© Mortgage
ATTN: BK BY DEBTOR / O Car
P.O. BOX #15298 SIGHTSEEING credit Card
Wilmington, DE 19850 TOURS MADE i 's an ;
PAYMENTS ean sebeymen
O Suppliers or vendors
CO Other__
SYNCHRONY BANK / QVC VARIOUS DATES $301.87 $75.00 Mortgage
ATTN: BK DEPARTMENT O Car

P.O. BOX #965050

| ‘*
Orlando, FL 32896 Credit Card

DO Loan Repayment
OO Suppliers or vendors

 

 

0 Other__
GS BANK / APPLE CARD VARIOUS DATES $502.02 $59.00 0 Mortgage
ATTN: BK 0 Car
LOCK BOX #6112 a .
P.O. BOX #7247 n nna ;
Philadelphia, PA 19170 oan Kepaymen
OO Suppliers or vendors
O] Other __
MARIANNE TORTOVICI VARIOUS DATES $624.00 $4,600.00 0 Mortgage
1022 OVERLOOK LANE Hl car

Mesquite, NV 89027-4000 O Credit Card

C1 Loan Repayment
0 Suppliers or vendors

 

0 Other __
BANK OF AMERICA VARIOUS DATES $1,096.53 $255.00 0) Mortgage
4909 SAVARESE CIRCLE O car

Tampa, FL 33634 Bi credit Card

C Loan Repayment
CO Suppliers or vendors
0] Other__

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.
HB No
O Yes. List all payments to an insider.
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 64 of 70
Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

@ No

Ol Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name

GEXQZBMH identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

 

 

 

 

 

 

 

O No
Hi Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case
Case number
WELLS FARGO EQUIPMENT COMMERCIAL EIGHTH JUDICIAL CO Pending
FINANCE INSTRUMENT DISTRICT COURT O On appeal
vs 200 LEWIS AVENUE O Concluded
NISLEY Las Vegas, NV 89155
A-18-784457-C
WESTERN EQUIPMENT FINANCE CONTRACT EIGHTH JUDICIAL O Pending
vs DISTRICT COURT O On appeal
NISLEY 200 LEWIS AVENUE O Concluded
A-18-784995-C Las Vegas, NV 89155
SIGNATURE FINANCIAL CONTRACT EIGHTH JUDICIAL O Pending
vs DISTRICT COURT O On appeal
NISLEY 200 LEWIS AVENUE O Concluded
A-18-785296-C Las Vegas, NV 89155
MARQUE MOTOR COACH, LLC BK CHAPTER 11 BANKRUPTCY COURT CO Pending
18-16355-BTB BANKRUTPCY DISTRICT OF NEVADA O On appeal
300 LAS VEGAS w
BOULEVARD SOUTH Concluded
Las Vegas, NV 89101 DISMISSED
PEOPLE'S CAPITAL AND LEASING US DISTRICT COURT FOR O Pending
CORP THE O On appeal
vs DISTRICT OF O Concluded
NICLEY CONNECTICUT
19CV-01337-SRU
RIVER CITY PETROLEUM CONTRACT SUPERIOR COURT OF O Pending
vs CALIFORNIA O On appeal
NISLEY COUNTY OF SACRAMENTO O Concluded
34-2018-00244796-CU-BC-GDS 720 9TH STREET
Sacramento, CA 95814
M2 LEASE FUNDS, LLC BREACH OF STATE OF WISCONSIN O Pending
vs CONTRACT CIRCUIT COURT O On appeal
GL VEGAS, INC. WAUKESHA COUNTY CO Concluded
2020CV000835
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 65 of 70

Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

 

Case title Nature of the case Court or agency Status of the case
Case number

TIAA COMMERCIAL FINANCE, INC. DISTRICT COURT, CLARK O Pending

vs. COUNTY, NEVADA O On appeal
MARQUE MOTOR COACH, LLC, et 200 LEWIS AVENUE O Concluded

al.

Las Vegas, NV 89155
A-20-821698-B

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Ol No. Goto line 11.
@ Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date

Value of the
property
Explain what happened
SIGNATURE FINANCIAL LLC GARNISHMENT ON WAGES Unknown
clo RYAN J. WORKS, ESQ.
McDONALD CARANO LLP C Property was repossessed.

2300 W. SAHARA AVENUE, #1200 CZ Property was foreclosed.

Las Vegas, NV 89102 ik Property was garnished.

C1 Property was attached, seized or levied.

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
H No
Ol Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount
taken
12.

Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

HM No
O Yes

EGS List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
H No
Ol Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts

Dates you gave Value
per person

the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
HB No
O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed

Dates you Value
more than $600 contributed
Charity's Name
Address (Number, Street, City, State and ZIP Code)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 66 of 70
Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

 

Ete List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?
HB No
Ol Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your

Value of property
how the loss occurred

Include the amount that insurance has paid. List pending SS lost
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Ol No
H Yes. Fill in the details.

 

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

DAVID MINCIN, ESQ. JULY 29, 2020 $5,000.00
MINCIN LAW, PLLC

7465 W. LAKE MEAD BOULEVARD,

#100

Las Vegas, NV 89128

ACCESS CREDIT COUNSELING DECEMBER 1, $20.00
ONLINE 2020

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

HB No

O Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment

made
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

O No
H Yes. Fill in the details.

Person Who Received Transfer Description and value of

Describe any property or Date transfer was
Address

property transferred payments received or debts made

paid in exchange
Person's relationship to you

ALEXIS HORVATH DLN PROPERTIES / REAL JUNE 1, 2020
8400 ABITA CIRCLE PROPERTY 8400 ABITA

Las Vegas, NV 89147 CIRCLE / VALUE $395,000.00

NIECE

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

page 6

Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 67 of 70

 

 

Debtor1 DANA LOUISE NISLEY Case number (if known) 20-16098
Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

DANIEL NISLEY 85% OF SIGHTSEEING MARCH 1, 2020
6294 MAGNIFICO CIRCLE TOURS UNLIMITED OF
Las Vegas, NV 89149 NEVADA, LLC

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

HB No
Ol Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

H No
O Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or

Code) moved, or transfer
transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

H No
O Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HB No

Ol Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?

Address (Number, Street, City,
State and ZIP Code)

ETE Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

He No

O Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)

GEGRM Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 68 of 70
Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

 

 

regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hi Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

HB No
Ol Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

He No
O Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
BH No
O Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, Street, City,
State and ZIP Code)

EtREMM Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CA member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
0 An officer, director, or managing executive of a corporation
OD An owner of at least 5% of the voting or equity securities of a corporation

O_ No. None of the above applies. Go to Part 12.

H Yes. Check all that apply above and fill in the details below for each business.

 

 

 

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper
Dates business existed
GL VEGAS, INC. EIN: XX-XXXXXXX
From-To
SIGHTSEEING TOURS EIN:
From-To
MARQUE MOTOR COACH, LLC EIN:
From-To
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 69 of 70

Debtor1 DANA LOUISE NISLEY Case number (ifknown) 20-16098

Business Name Describe the nature of the business Employer Identification number
Address

Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code)

Name of accountant or bookkeeper
Dates business existed

2DN, LLC EIN:

From-To

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

HM No
Ol Yes. Fill in the details below.

Name
Address
(Number, Street, City, State and ZIP Code)

cleave Sign Below

Date Issued

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing prope or obtain oney or property by fraud in connection
with a bankruptcy case can result in fines up to $258,000, onNimprisonment fokup t years, or both.

      

 

18 U.S.C. §§ 152, 1341, 1519, and 3571. i ,

4
!s| DANA LOUISE NISLEY \Y =
DANA LOUISE NISLEY Signature of Debtor *“

Signature of Debtor 1

Date January 7, 2021 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
BNo

OC Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
BNo

O Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-16098-nmc Doc 22 Entered 01/13/21 13:20:14 Page 70 of 70

United States Bankruptcy Court

 

 

 

District of Nevada
Inre DANA LOUISE NISLEY Case No. 20-16098
Debtor(s) Chapter 7
AMENDED

DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

I declare under penalty of perjury that I have read the foregoing SCHEDULES A/B, C, E/F &
STATEMENT OF FINANCIAL AFFAIRS, consisting of _ 68 _ page(s), and that they are true and correct to the

best of my knowledge, information, and belief. ‘Lino Kx on
Date January 7, 2021 Signature /s/ DANA LOUISE NISLEY

DANA LOUISE NISLEY
Debtor

 

 

Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
